         Case 1:16-cv-10860-PBS Document 252 Filed 05/06/19 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

INTELLECTUAL VENTURES I, LLC;
INTELLECTUAL VENTURES II, LLC,

                       Plaintiffs,
v.                                             C.A. No. 1:16-cv-10860-PBS

LENOVO GROUP LTD., LENOVO
(UNITED STATES) INC., LENOVOEMC                LEAD CASE
PRODUCTS USA, LLC, and EMC
CORPORATION,                                   ORAL ARGUMENT REQUESTED

               Defendants.
INTELLECTUAL VENTURES I, LLC;
INTELLECTUAL VENTURES II, LLC,

                       Plaintiffs,
v.                                             C.A. No. 1:16-cv-10868-PBS

NETAPP, INC.,

                       Defendant.


     EMC CORPORATION’S MOTION TO COMPEL PRODUCTION OF DOCUMENTS
             RELATING TO THE SALE OF U.S. PATENT NO. 6,968,459

        Pursuant to Federal Rule of Civil Procedure 37(a) and the Court’s Scheduling Order (Dkt.

220), Defendant EMC Corporation (“EMC”) hereby moves for an order compelling Plaintiffs

Intellectual Ventures I, LLC and Intellectual Ventures II, LLC (collectively, “IV”) to produce

documents sufficient to show the price they paid for U.S. Patent No. 6,968,459 (the “’459

patent”), or alternatively to stipulate that they purchased the ’459 patent for $100.00, and to

reimburse EMC for the reasonable expenses incurred in pursuing a lengthy meet-and-confer

process and bringing the present motion, including attorney’s fees.

        As grounds for this motion, EMC relies on the concurrently-filed (1) Memorandum of

Law in Support of Motion to Compel Production of Documents Relating to the Sale of U.S.
         Case 1:16-cv-10860-PBS Document 252 Filed 05/06/19 Page 2 of 5



Patent No. 6,968,459, (2) Declaration of Shirley X. Li Cantin, and (3) the exhibits attached

thereto. A proposed order is attached hereto.

       WHEREFORE, EMC respectfully requests that the Court grant its motion and order IV to

produce documents sufficient to show the price it paid for the ’459 patent, or alternatively to

stipulate that IV purchased the ’459 patent for $100.00, and to reimburse EMC for the reasonable

expenses incurred in pursuing a lengthy meet-and-confer process and bringing the present

motion, including attorney’s fees.




Dated: May 6, 2019                                Respectfully submitted,

                                                  /s/ Shirley X. Li Cantin
                                                  Cynthia D. Vreeland (BBO #635143)
                                                  Shirley X. Li Cantin (BBO #675377)
                                                  Wilmer Cutler Pickering Hale and Dorr LLP
                                                  60 State Street
                                                  Boston, MA 02109
                                                  Telephone: 617-526-6000
                                                  Facsimile: 617-526-5000
                                                  cynthia.vreeland@wilmerhale.com
                                                  shirley.cantin@wilmerhale.com

                                                  Krishnendu Gupta (BBO # 632793)
                                                  Thomas A. Brown (BBO # 657715)
                                                  EMC Corporation
                                                  176 South Street
                                                  Hopkinton, MA 01748
                                                  Tel: (508) 435-1000
                                                  krish.gupta@dell.com
                                                  tom.brown@dell.com

                                                  Attorneys for Defendant
                                                  EMC Corporation




                                                 2
         Case 1:16-cv-10860-PBS Document 252 Filed 05/06/19 Page 3 of 5




                            REQUEST FOR ORAL ARGUMENT

       Pursuant to Local Rule 7.1(d), EMC respectfully requests oral argument to address this

motion as such argument will assist the Court in addressing the issues raised herein.



Dated: May 6, 2019                                   /s/ Shirley X. Li Cantin
                                                     Shirley X. Li Cantin (BBO #675377)




                                                3
         Case 1:16-cv-10860-PBS Document 252 Filed 05/06/19 Page 4 of 5



FEDERAL RULE OF CIVIL PROCEDURE 37 AND LOCAL RULE 7.1 CERTIFICATE

        I hereby certify that in accordance with Federal Rule of Civil Procedure 37(a) and Local Rule

7.1(a)(2), prior to the filing of the above motion counsel for Plaintiffs Intellectual Ventures I, LLC,

and Intellectual Ventures II, LLC and counsel for Defendant EMC Corporation met and conferred in

good faith regarding IV’s document production on March 11, 2019, and Defendant EMC Corporation

attempted in good faith to meet and confer further to obtain the requested discovery without court

action, but Plaintiffs were unwilling to do so.


                                                        /s/ Shirley X. Li Cantin
                                                        Shirley X. Li Cantin (BBO #675377)




                                                    4
         Case 1:16-cv-10860-PBS Document 252 Filed 05/06/19 Page 5 of 5




                                 CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the CM/ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing and

paper copies will be sent to those indicated as non-registered participants on May 6, 2019.


                                                      /s/ Shirley X. Li Cantin
                                                      Shirley X. Li Cantin (BBO #675377)




                                                  5
